FILE COPY



     In re Manuel Alcoser,
         Jr.Appellant/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 25, 2014

                                            No. 04-14-00114-CR

                                      IN RE Manuel ALCOSER Jr.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On February 18, 2014, relator filed a pro se petition for writ of mandamus. We have
determined this court does not not have jurisdiction over this petition. The petition is
DISMISSED FOR LACK OF JURISDICTION. Relator’s request for leave to file the petition for
writ of mandamus is DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on February 25th, 2014.


                                                                     _____________________________
                                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1 This proceeding arises out of Cause No. 2011CR5943, styled The State of Texas v. Manuel Alcoser Jr., pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.